Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00809-CV

                               IN THE INTEREST OF G.A., a Child

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 13-1078-CV
                             Honorable Linda Z. Jones, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the parties who have

incurred them.

                                                  PER CURIAM